Citation Nr: 0325143	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  98-08 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease as secondary to nicotine dependence 
incurred during service. 
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from February 1944 to April 
1946.        

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Winston-Salem, North Carolina, which denied service 
connection for chronic obstructive pulmonary disease due to 
smoking in service and as secondary to nicotine dependence 
incurred in service.   

The January 1998 rating decision assigned a 30 percent 
disability evaluation to the service-connected residuals of 
cold injury to the feet with bilateral peripheral vascular 
disease of the lower extremities effective September 5, 1997.  
The veteran filed a timely notice of disagreement with 
respect to this issue.  A statement of the case was issued in 
May 1998.  However, the veteran did not file a substantive 
appeal with respect to this issue.  See 38 C.F.R. § 20.200 
(2002).  Thus, this issue is not before the Board for 
appellate review.  


REMAND

For reasons which will be discussed below, the Board finds 
that additional development is needed prior to a 
determination as to the merits of the claim currently on 
appeal.  

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 was enacted.  The Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West 2002) redefined VA's duty 
to assist a veteran in the development of a claim.  VA 
regulations which implement the VCAA are codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  VCAA.  38 U.S.C. 
§ 5103A(b)(1), (2).

Review of the record reveals that a VA medical opinion is 
necessary in order to determine whether the veteran's 
nicotine dependence which arose during service may be 
considered the proximate cause of the veteran's chronic 
obstructive pulmonary disease which occurred after service.  
In April 2002 and March 2003, the Board developed the issues 
on appeal pursuant to 38 C.F.R. § 19.9 (a)(2) (2002).  A 
November 2002 VA examination report and a June 2003 VA 
medical opinion were obtained.  This medical evidence 
establishes that the veteran has nicotine dependence which 
was incurred in service.  However, the VA examination report 
and addendum do not provide a medical opinion as to whether 
the veteran's current chronic obstructive pulmonary disease 
was proximately caused by the nicotine dependence which was 
incurred in service and by the resulting tobacco use after 
service.  Therefore, the Board finds that this issue should 
be remanded and the RO should obtain a medical opinion which 
fully addresses whether the veteran's nicotine dependence 
which arose during service may be considered the proximate 
cause of the veteran's chronic obstructive pulmonary disease.

As noted above, in April 2002 and March 2003, the Board 
developed the issue on appeal pursuant to 38 C.F.R. § 19.9 
(a)(2) and the November 2002 VA examination report and the 
June 2003 VA medical opinion were obtained and associated 
with the claims folder.  After the Board conducted the 
development in this case, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. May 1, 2003) held that 38 C.F.R. § 19.9(a)(2) 
was invalid because, in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration and without having 
to obtain the appellant's waiver.  The Federal Circuit held 
that this was contrary to the requirement of 
38 U.S.C. § 7104(a) that "[a]ll questions in a matter 
which...is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary."  

Thus, in accordance with Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
May 1, 2003), the Board must remand the additional evidence 
to the RO for initial consideration pursuant to 
38 U.S.C. § 7104(a).  


Accordingly, this case is remanded for the following action: 

1.  Make arrangements with the 
Fayetteville, North Carolina, VA medical 
facility to have the VA physician who 
provided the June 2003 VA medical opinion 
(or if he is no longer available, a 
suitable replacement) to prepare an 
addendum to the June 2003 VA medical 
opinion that addresses whether nicotine 
dependence which arose during service may 
be considered the proximate cause of the 
veteran's chronic obstructive pulmonary 
disease.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.

2.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate the 
issue of entitlement to service 
connection for chronic obstructive 
pulmonary disease as secondary to the 
nicotine dependence incurred during 
service.  If all the desired benefits are 
not granted, an appropriate supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
They should be afforded an opportunity to 
respond to the supplemental statement of 
the case before the claims folder is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




